IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


JOHN HENRY TAYLOR, JR.,

             Appellant,

 v.                                                   Case No. 5D16-4350

DEPARTMENT OF CORRECTIONS
AND STATE OF FLORIDA,

             Appellees.

________________________________/

Opinion filed July 21, 2017

Appeal from the Circuit Court
for Marion County,
Edward L. Scott, Judge.

John Henry Taylor, Jr., Lowell, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wesley Heidt, Assistant
Attorney General, Daytona Beach, for
Appellee, State of Florida.

No Appearance for other Appellee.

PER CURIAM.

      AFFIRMED, without prejudice to Taylor seeking relief in Bay County. See Stokes

v. State, 3 So. 3d 425, 425-26 (Fla. 3d DCA 2009) (quoting Brinson v. State, 988 So. 2d

665, 665-66 (Fla. 3d DCA 2008)).


ORFINGER, BERGER and EISNAUGLE, JJ., concur.